Brandon Sample
Brandon Sample PLC
P.O. BOX 250
Rutland, VT 05702
Tel: 802-444-4357
E-mail: brandon@brandonsample.com
Vt Bar # 5573

Counsel Pro Hac Vice for Mark Migdal


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,                   Case No.: 16-cr-00411-VC-2

     Plaintiff,
                                            JOINT STATUS REPORT AND
v.                                          STIPULATION AND [PROPOSED]
                                            ORDER TO LIFT STAY ON 28 U.S.C.
MARK MIGDAL,                                § 2255 PROCEEDINGS
                                             AS MODIFIED
     Defendant.


        IT IS HEREBY STIPULATED by and between plaintiff United States of

America and defendant Mark Migdal as follows:

1.      On January 1, 2019, Migdal filed a 28 U.S.C. § 2255 motion. See ECF 419.

2.      On January 8, 2019, the Court ordered the United States to respond to Migdal’s

28 U.S.C. § 2255 motion and established a briefing schedule that required Migdal to

file his memorandum of law in support of the § 2255 motion by January 15, 2019, the

United States’ response by January 22, 2019, and Migdal’s reply by January 29, 2019.

(ECF 424). The Court also tentatively set Migdal’s § 2255 motion for a hearing on

February 19, 2019. Id.
3.    On January 10, 2019, Migdal surrendered for service of his sentence at the

federal prison in Lompoc, California.

4.    Prior to Migdal’s surrender, attorney Brandon Sample received information

indicating that two of Migdal’s coronary arteries were over 70 percent blocked and

that he required angioplasty and possible stents.

5.    Attorney Sample conveyed this information to the Bureau of Prisons prior to

Migdal’s surrender in an effort to ensure continuity of Migdal’s care.

6.    On January 11, 2019, the United States moved for an order declaring a waiver

of Migdal’s attorney-client privilege, the production of discovery, and issuance of a

protective order. (ECF 432). Migdal responded to the United States’ motion on March

1, 2019. (ECF 464).

7.    On January 15, 2019, attorney Sample was advised through Migdal’s family

that Migdal underwent coronary angioplasty on January 14, 2019. As a result of that

procedure, Migdal was recommended for triple bypass heart surgery.

8.    On January 17, 2019, the Court stayed Migdal’s § 2255 proceeding, and

directed the parties to file a status report on March 1, 2019.

9.    While Migdal’s medical problems remain ongoing, the parties are in agreement

that the stay previously imposed in this matter should be lifted.

10.   Finally, the parties jointly propose the following briefing schedule on Migdal’s

§ 2255 motion: Migdal’s memorandum of law in support of his § 2255 motion due

March 11, 2019; the Government’s response to Migdal’s § 2255 motion due March 29,

2019; Migdal’s reply to the Government’s response due April 10, 2019. Should the




                                           2
Court desire an evidentiary hearing on Migdal’s claims, the parties propose that the

hearing be conducted on or after June 3, 2019.

SO STIPULATED, AGREED, AND RESPECTFULLY REQUESTED:



Dated: March 1, 2019                  BRANDON SAMPLE PLC

                                      /s/ Brandon Sample
                                      Brandon Sample
                                      Attorney for Defendant Mark Migdal



Dated: March 1, 2019                  David L. Anderson

                                      United States Attorney

                                      /s/ Colin Sampson
                                      COLIN SAMPSON
                                      ERIN A. CORNELL
                                      Assistant United States Attorneys




                                         3
                                       ORDER

       Pursuant to the parties’ joint status report and stipulation, IT IS HEREBY
ORDERED that the stay of the proceedings concerning Defendant Mark Migdal’s 28
U.S.C. § 2255 is hereby LIFTED. Migdal shall file his memorandum of law in
support of his § 2255 motion by March 11, 2019. The Government shall file its
response to Migdal’s § 2255 motion by March 29, 2019. Migdal will then be afforded
until April 10, 2019, to file his reply to the Government’s response. The § 2255
motion will be taken under advisement after submission of Migdal’s reply to the
Government’s response.
                                                          ISTRIC
IT IS SO ORDERED.                                    TES D      TC
                                                   TA




                                                                         O
                                              S




                                                                          U
Dated: March 5, 2019



                                             ED




                                                                           RT
                                                                      D
                                                                 RDERE
                                         UNIT
                                                        OO
                                               IT IS S
                                       ______________________________________
                                                                   IED
                                                              DIFCHHABRIA
                                       HONORABLE        M O
                                                      VINCE




                                                                                 R NIA
A hearing is scheduled for Thursday,              A S
                                       UNITED STATES DISTRICT JUDGE
June 13, 2019, at 10:00 a.m.
                                                                       br ia
                                         NO


                                                         V i n ce Chha




                                                                                 FO
                                                 Jud g e
                                          RT




                                                                             LI
                                                  ER
                                             H




                                                                         A
                                                       N                     C
                                                                         F
                                                           D IS T IC T O
                                                                 R




                                         4
